IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs September 27, 2011

             BRYAN KEITH GOOD v. JIM MORROW, WARDEN

                  Appeal from the Circuit Court for Bledsoe County
                   No. 2011-CR-24      J. Curtis Smith, Jr., Judge


               No. E2011-01166-CCA-R3-HC - Filed December 12, 2011




The Petitioner, Bryan Keith Good, appeals as of right from the Bledsoe County Circuit
Court’s summary dismissal of his petition for writ of habeas corpus. The Petitioner contends
(1) that the judgment against him is void because the State failed to include the name of the
victim in the indictment and (2) that subsequent amendment of the indictment did not cure
the alleged defect. Following our review, we affirm the judgment of the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and C AMILLE R. M CM ULLEN, JJ., joined.

Bryan Keith Good, Pikeville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; James Michael Taylor, District Attorney General; and James W. Pope, III, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       The record reflects that on July 9, 2008, the Petitioner was convicted of criminally
negligent homicide, attempted aggravated robbery, and unlawful possession of a deadly
weapon. The trial court sentenced the Petitioner as a Range III, persistent offender to 15
years for the attempted aggravated robbery conviction and to 6 years for each of the
remaining convictions. The trial court ordered the sentences to be served consecutively for
an effective sentence of 27 years. This court affirmed the Petitioner’s convictions and
sentence on direct appeal. State v. Bryan Keith Good, No. E2009-00926-CCA-R3-CD, 2010
WL 3706625 (Tenn. Crim. App. Sept. 23, 2010), perm. appeal dismissed (Tenn. March 9,
2011). On April 6, 2011, the Petitioner filed a pro se petition for writ of habeas corpus
alleging that the trial court lacked jurisdiction because the attempted aggravated robbery
count of the indictment failed to name the victim. The habeas corpus court summarily
dismissed the petition on May 17, 2011, and this appeal followed.

       The Petitioner contends that the habeas corpus erred by summarily dismissing his
petition. The Petitioner argues that the trial court lacked jurisdiction because the attempted
aggravated robbery count of the indictment failed to name the victim. The Petitioner further
argues that the subsequent amendment of the indictment failed to cure the alleged defect.
The State responds that the lack of the victim’s name on the indictment does not render the
judgment void.

        Under Tennessee law, the “grounds upon which habeas corpus relief may be granted
are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ will issue only
where the petitioner has established: (1) a lack of jurisdiction for the order of confinement
on the face of the judgment or in the record on which the judgment was rendered; or (2) that
he is otherwise entitled to immediate release because of the expiration of his sentence. See
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). The purpose of the habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).
A void, as opposed to a voidable, judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” See Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007). A petitioner bears the burden of establishing a void judgment
or illegal confinement by a preponderance of the evidence. See Wyatt v. State, 24 S.W.3d
319, 322 (Tenn. 2000). A court may summarily dismiss a petition for habeas corpus relief,
without the appointment of counsel and without an evidentiary hearing, if the petition does
not state a cognizable claim. See Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

        A challenge to the sufficiency of an indictment may be brought in a habeas corpus
proceeding if “the indictment is so defective as to deprive the court of jurisdiction.” Dykes
v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998). However, this court has previously
determined that “the identity of the victim is not an essential element of [attempted
aggravated robbery], and the charging instrument is not defective merely for failing to
identify the victim.” State v. Clark, 2 S.W.3d 233, 235 (Tenn. Crim. App. 1998). As such,
the Petitioner has failed to state a cognizable claim for habeas corpus relief. See Jeffrey A.
Simmons v. State, No. W2007-01925-CCA-R3-HC, 2008 WL 2115443, at *2 (Tenn. Crim.
App. May 20, 2008), perm. appeal denied (Tenn. Oct. 27, 2008). Accordingly, we conclude
that the habeas corpus court did not err in summarily dismissing the petition.




                                             -2-
      In consideration of the foregoing and the record as a whole, the judgment of the
habeas corpus court is affirmed.




                                               _________________________________
                                               D. KELLY THOMAS, JR., JUDGE




                                         -3-